        Case 6:20-cv-02191-MC         Document 1      Filed 12/17/20    Page 1 of 12




Steven M. Crawford, OSB # 176264
J. Andrew Long, OSB # 161384
Legal Aid Services of Oregon
433 Fourth Ave. SW
Albany, OR 97321
P: (541)926-8678
F: (541)926-8919
steven.crawford@lasoregon.org
andrew.long@lasoregon.org

Edward Johnson, OSB # 965737
Oregon Law Center
522 SW Fifth Ave. #812
Portland, OR 97204
P: (503) 473-8310
F: (503) 295-0676
ejohnson@oregonlawcenter.org




                         IN THE UNITED STATES DITRICT COURT
                              FOR THE DISTRICT OF OREGON
                                     EUGENE DIVISION


  DAVID FURRY                                           Case No.

                Plaintiff,                              COMPLAINT

  v.                                                    42 USC § 1983
  CITY OF ALBANY, PETER
  TROEDSSON and APEX PROPERTY
  CLEARING AND RECYCLING, LLC.

                Defendants.




                                      INTRODUCTION
       This case involves a municipal government’s demolition of plaintiff’s home without
proper notice or due process. The Plaintiff, David Furry, has owned his home at 610 Sherman

1 -- COMPLAINT
          Case 6:20-cv-02191-MC          Document 1        Filed 12/17/20      Page 2 of 12




Street in Albany, Oregon for 25 years. In December 2011, the City of Albany began targeting and
harassing Mr. Furry through his property for the next eight years. This harassment took the form
of notices that the property was unsafe for occupancy, and orders to vacate the property. Despite
Mr. Furry’s efforts to improve the premises to meet the city’s standards, and consultation with an
engineer who disputed the city’s assessment, the city repeatedly issued Mr. Furry orders to vacate
the premise, each time relying on outdated information from an inspection of the property that
occurred years prior.
         The city’s harassment culminated on January 27, 2020, when, upon the orders of the city
manager, Peter Troedsson, the Albany Police Department arrived at the plaintiff’s house
accompanied by a demolition crew. The crew demolished the plaintiff’s house, rendering him, his

wife, and their son homeless. Despite the City’s assertion to the contrary, there was no immediate
health or safety risk or other justification for this destruction of plaintiff’s home. Plaintiff was not
afforded a hearing, trial, or other opportunity to dispute the city’s findings or decision to demolish
the house, and was notified of the demolition only three days prior.
          Plaintiff brings this action pursuant to 42 USC §1983 against the City of Albany; the
 city manager, Peter Troedsson; and Apex Property Clearing and Recycling for violating the
 plaintiff’s Fourth and Fourteenth Amendment rights when they demolished they the plaintiff’s

 home.

                                   JURISDICTION AND VENUE
 1.       Jurisdiction exists for plaintiff’s federal claims pursuant to 28 USC §§ 1331 and 1343.
 The court has supplemental jurisdiction over plaintiff’s state law claims for property damage
 under 28 USC §1367. Venue is proper because all claims arose in Linn County in the State of
 Oregon, and the property which gives rise to this action is locate in Linn County, Oregon.

                                              PARTIES
 2.       Plaintiff David Furry, at all material time, was a resident of Linn County, Oregon and
 the owner of real property commonly referred to as 610 Sherman Street SE, Albany, Oregon


2 -- COMPLAINT
          Case 6:20-cv-02191-MC        Document 1       Filed 12/17/20     Page 3 of 12




97321 (Hereinafter called “610 Sherman Street”).
3.     Defendant City of Albany is a municipal government located in Linn County,
Oregon. They are a public entity as defined by 42 USC § 12131.
4.     Defendant Peter Troedsson was, at all material times, the city manager for the City of
Albany.
5.     Apex Property Clearing and Recycling, LLC (hereinafter “Apex”) at all times material
to this complaint was a contractor employed by Defendant City of Albany. Apex, at all times,
was jointly participating in the state action and the constitutional deprivations caused by the
City and Mr. Troedsson.


                                    FACTUAL ALLEGATIONS
6.     Plaintiff David Furry (Hereinafter “Furry”) has been the owner of the property at 610
Sherman Street since September 29, 1995.
7.     Prior to January 27, 2020, 610 Sherman Street consisted of a single family home
occupied by Furry and his family as their sole residence.
8.     Disputes over the condition of the house at 601 Sherman Street began when Furry was
arrested on controlled substance-related charges on December 21, 2011. On the same day, an
undisclosed building official for the City of Albany conducted an inspection of 610 Sherman
Street in which they allege structural defects which caused the house to be a dangerous building,
structure, or premises pursuant to Albany Municipal Code (AMC) § 18.28.010. Furry only
received probation for his drug charges, but the City of Albany would proceed to harass Furry
through his ownership of 610 Sherman Street for the next 8 years.
9.     Relying on the December 21, 2011 inspection, on January 3, 2012, the City of Albany
delivered to Furry a notice that his house had been deemed a dangerous building, and ordered it
to be vacated pending repairs. Furry was not given a hearing or opportunity to dispute the city’s
finding prior to being deprived of his right to occupy the house.
10.    In response to the January 3 notice, Plaintiff consulted with Dan Herford, who, at the

3 -- COMPLAINT
        Case 6:20-cv-02191-MC          Document 1       Filed 12/17/20    Page 4 of 12




time, had over 10 years of experience as a structural engineer. Herford submitted a report on
June 24, 2013, that disputed the majority of the city’s findings, concluding that the house was
safe for occupancy but outlining several improvements that would add to the structural
soundness of the building. Furry delivered Herford’s report to the City of Albany’s building
department personally, disputing that his home was, in fact, fit for occupancy.
11.    On June 25, 2013, Furry applied for and received a building permit to conduct the
improvements recommended by Herford’s report. Furry conducted the improvements
recommended in Herford’s report over the course of the next several months as his finances
allowed. He believed that, upon completing the improvements described in the permit, his
dispute regarding the condition of his property was over, and began occupying 610 Sherman

Street as his primary residence again in autumn 2013.
12.    Over two years later, and apparently without provocation, the City of Albany sent Furry
an Order to Vacate 610 Sherman Street dated October 8, 2015. The order to vacate was
delivered pursuant to AMC 18.28.040, stating that the building was “imminently dangerous”.
The Order to Vacate based its findings on the December 21, 2011 inspection. The notice did not
address, or even acknowledge, the improvements made by Furry since the January 3, 2012
Notice or the findings in Herford’s report.

13.    On October 19, 2015, after Furry refused to comply with the errantly delivered Order to
Vacate, the City of Albany ordered that power and gas utilities be disconnected from 610
Sherman Street, making it uninhabitable. The order to shut off utilities was again predicated on
the December 21, 2011 inspection and the January 3, 2012 Notice. It did not address or
acknowledge the improvements made by Furry since the January 3, 2012 Notice or the findings
in Herford’s report.
14.    On February 9, 2016, the City of Albany sent Furry yet another notice stating that the
house at 610 Sherman Street was unfit for occupancy and ordering all occupants to vacate the
premise. This Notice once again relied on the December 21, 2011 inspection report and
disregarded any improvements made since the January 3, 2012 Notice.
4 -- COMPLAINT
        Case 6:20-cv-02191-MC           Document 1         Filed 12/17/20   Page 5 of 12




15.     The City of Albany finally conducted another inspection of 610 Sherman Street on
November 7, 2016. Furry was officially allowed to move back into 610 Sherman following this
inspection.
16.     Beginning in early 2019, Furry’s son, Dustin Furry, moved to Albany. Dustin Furry
lived intermittently with his parents at 610 Sherman Street in 2019. At all material times, Dustin
Furry suffered from a mental impairment that substantially limited and limits one or more major
life activities. Dustin Furry’s mental disabilities cause paranoia, aggression, and a predisposition
to substance abuse. Dustin Furry refused treatment at the County Health Department, and David
Furry was advised by Health and Human Services that, if his son became too violent to handle,
he should contact law enforcement.

17.     On March 29, 2019, a fight broke out between David Furry and Dustin Furry. David
Furry called the Albany Police Department (hereinafter “APD”) for assistance and Dustin Furry
was arrested at 610 Sherman Street for outstanding misdemeanor warrants which originated in a
different county. At that time, David Furry asked responding officers if they could assist his son
in getting help with his violent outbursts and substance use. He was informed that such
assistance was not part of their job as police officers.
18.     On April 17, 2019, David Furry again had to call APD because of his son’s disability-

related behavior. Dustin Furry was again arrested outside of 610 Sherman Street. He was
charged with criminal mischief, a misdemeanor offense.
19.     On April 27, 2019, David Furry again called the police for assistance with Dustin Furry,
who was throwing bricks and rocks at the other residents of 610 Sherman Street, breaking
windows on the house and damaging David Furry’s pickup truck in the process. Dustin Furry
was once again arrested for misdemeanor offenses. David once again requested APD assist him
in finding help for his son, and once again he was refused.
20.     The APD participates in the City Solutions Team, which is a partnership with the
Communities Helping Addicts Navigate Change Effectively (hereinafter CHANCE). The
program was designed to connect people suffering from mental health crisis and/or substance
5 -- COMPLAINT
           Case 6:20-cv-02191-MC        Document 1       Filed 12/17/20    Page 6 of 12




abuse with a counselor from CHANCE. Daniel Furry was never connected with any such
service.
21.    Instead of assisting Furry with his son’s mental health and substance abuse crisis, or
connecting him to resources like those offered by the City Solutions Team, APD, on June 12,
2019, used Dustin Furry’s misdemeanors as the premises to declare 610 Sherman Street a
Chronic Nuisance Property as defined by Albany Municipal Code (AMC) § 7.85. APD relied
upon seven incidents in making this determination. Three of the incidents were cases where
David Furry was forced to contact law enforcement in response to his son’s outbursts (the
remaining incidents either did not occur at 610 Sherman, were not attributable to the residents
of 610 Sherman, or are of minor transgressions like keeping junk).

22.        In response to the declaration, Furry sent APD a June 23, 2020 letter in which he again
requests the City’s assistance in getting help for Dustin Furry. He informed APD that he was
instructed by the County Health Department to contact APD if Dustin Furry gets violent. He
explained that Dustin Furry’s condition had alienated his friends and left him with nowhere else
to go but home to his parents. Dustin Furry’s Mother, Tracy Freitag, sent a similar letter at the
same time.
23.    In a July 2, 2019 response to Furry’s letter, APD Chief of Police Mario Lattanzio

informed Furry that he could abate the chronic nuisance at 610 Sherman Street, in part, by
excluding his disabled son from the property. Furry responded shortly after by informing the
city that the provision regarding his son was unacceptable, but agreed to abide by the other
terms of the settlement.
24.    On August 6, 2019, in apparent response to Furry’s refusal to exclude his son from the
property, The APD sent a notice to Fury that 610 Sherman Street was once again being declared
a “Dangerous Building” pursuant to AMC § 18.20.010 and ordered Furry to vacate the
premises. The notice did not cite any specific deficiencies in 610 Sherman Street’s structural
integrity or cleanliness, but instead merely stated by reference the sections of the Albany
Municipal Code the structure supposedly violated. There was no obvious change in the
6 -- COMPLAINT
        Case 6:20-cv-02191-MC          Document 1       Filed 12/17/20      Page 7 of 12




structure’s integrity from the inspection conducted on November 7, 2016.
25.    On September 6, 2019, APD and the Linn Interagency Narcotics Enforcement (LINE)
team executed a search warrant at 610 Sherman Street during which armed officers used a
battering ram to breech the front door. Two occupants were seriously injured in the raid. Furry
was charged with misdemeanor possession of methamphetamine, and Tracy Freitag was
charged with felony possession of methamphetamine and delivery of methamphetamine. Both
were charged with misdemeanor frequenting a place where controlled substances are used. Both
cases are still pending in Linn County Circuit Court for the State of Oregon.
26.    On September 6, 2019, the City of Albany’s Department of Community Development
sent Furry a notice stating that 610 Sherman Street was declared a dangerous building. It

required Furry to reply within 14 days of the notice if he wanted to appeal the decision. It was
revised on September 19, 2019 to correct errors made by the city.
27.    On September 20, 2019, Furry appealed the Albany Building Department’s decision in a
letter to the Board of Appeals that addressed each of the city’s allegations in turn.
28.    On December 12, 2019, APD delivered an “Order to Abate” based on the September 6th
and September 19th declarations that 610 Sherman Street was a dangerous property. Despite the
Order’s language allowing the property owner to repair alleged deficiencies at the property, and

according to evidence made available to Furry in relation to his litigation over the September
6th misdemeanor charges, it is evident that the City of Albany had already decided to demolish
Furry’s home.
29.    On January 14, 2020, Apex Property Clearing and Recycling, acting on behest of the
City of Albany, boarded up the windows and doors of 610 Sherman Street. In the process, they
irreparably damaged the new vinyl windows Furry replaced following the April 17, 2019
incident with Dustin Furry.
30.    On January 20, 2020, the City posted a notice at 610 Sherman Street that the premises
constituted a dangerous building, and ordering the nuisance abated in accordance with AMC
18.28.020. AMC 18.28.020 only allows for abatement by demolition at the owner’s discretion.
7 -- COMPLAINT
        Case 6:20-cv-02191-MC          Document 1      Filed 12/17/20     Page 8 of 12




31.    On or about January 24, 2020, Defendant Peter Troedsson, in his capacity as the
city manager for Defendant City of Albany, sent the first and only notice to Furry declaring
that 610 Sherman Street was an Imminent Nuisance as defined by AMC § 7.84.150, and
ordering that the nuisance be abated by demolition “as soon as possible.” The decision that
the house was an imminent nuisance was based upon the results of the September 6, 2019
raid on the house and a test for environmental levels of methamphetamine.
32.    On January 27, 2020, officers from the Albany Police Department barricaded the
600 block of Sherman Street against traffic while Apex Property Clearing and Recycling
and agents for Defendant City of Albany entered onto 610 Sherman Street without consent
of the Plaintiff and demolished the Plaintiff’s home, leaving only the foundations and a

military-surplus mobile storage unit Plaintiff used as a storage shed.
33.    Plaintiff has been living unhoused since the demolition of his home, sleeping under
a makeshift temporary shelter at 610 Sherman Street until September 6, 2020, when the
city declared his camping on the property (for lack of a house) to be an imminent nuisance
and once again forced Mr. Furry off of 610 Sherman Street pursuant to AMC § 7.84.150.
He now sleeps in his pickup truck wherever he is able to park it.
34.    AMC § 7.84.150 allows the city manager, in his or her sole discretion, to order that

a condition, substance, act, or nuisance that poses an imminent threat to human life, safety,
or to property be summarily abated without notice to the property owner or the person in
control of the property.
35.    The city has a policy or practice of using AMC § 7.84.150 to demolish structures
for a public benefit without giving the owner sufficient notice, due process, or
compensation.
36.    In using AMC § 7.84.150 as the basis upon which the demolition was ordered, the
Defendants acted under color of state law.
37.    To cover the cost of building code enforcement, including the demolition and
subsequent clearing of the property, the City of Albany assessed liens in the amount of
8 -- COMPLAINT
         Case 6:20-cv-02191-MC          Document 1       Filed 12/17/20      Page 9 of 12




approximately $190,000 against 601 Sherman Street pursuant to AMC § 7.85.150(3), via
AMC § 7.85.170 which allows the City of Albany to assess the cost of abatement as a lien
on the property, and prevent the sale of the property by the owner.
38.     At no point in late January 2020 was there any condition on plaintiff’s property that
posed an imminent threat to public health, safety, or welfare. The house at 610 Sherman
Street existed in essentially the same state as it had for the past several years. Despite
frequent contact with city officials over the course of 2019, and an inspection conducted on
September 6, 2019, the City of Albany provided no explanation for how the property
suddenly became an imminent threat to public health, safety, or welfare in January 2020.
39.     At no point prior to the January 27, 2020 demolition of his home was the Plaintiff

given the opportunity to appear before any sort of adjudicating body to dispute the alleged
imminent nuisance presented by his home, nor scrutinize the veracity of the evidence
levelled against him, nor advocate for a method of abatement less destructive than
demolition.


                            FIRST CLAIM FOR RELIEF
      Fourteenth Amendment to the U.S. Constitution (Procedural Due Process/Notice)
                                 and 42 U.S.C. § 1983
                               (Against all Defendants)
40.     Plaintiff restates and reaffirms Paragraphs 1-39 herein.
41.     Plaintiff had a property interest in his home and he was deprived of that property
interest without due process of law in that he was not given proper notice and was given no
opportunity to be heard prior to the demolition of his home.
42.     Plaintiff seeks redress for this violation of his constitutional rights pursuant to 42
USC § 1983.


                      SECOND CLAIM FOR RELIEF
  Fourteenth Amendment to the U.S. Constitution (Taking of Property without Just
                    Compensation) and 42 U.S.C. § 1983
                           (Against All Defendants)

9 -- COMPLAINT
         Case 6:20-cv-02191-MC          Document 1       Filed 12/17/20      Page 10 of 12




43.      Plaintiff restates and reaffirms Paragraphs 1-39 herein.
44.      Defendants deprived plaintiff of his property for a public use or benefit.
45.      Plaintiff was never compensated for this deprivation of his property.
46.      Plaintiff seeks redress for this violation of his constitutional rights pursuant to 42
USC § 1983.


                           THIRD CLAIM FOR RELIEF
      Fourth Amendment to the U.S. Constitution (Illegal Search and Seizure) and 42
                                    U.S.C. § 1983
                              (Against All Defendants)

47.      Plaintiff restates and reaffirms Paragraphs 1-39 herein.

48.      Defendants violated Plaintiff’s right to be secure in his person, house, papers and

effects, against unreasonable searches and seizures as guaranteed by the Fourth Amendment to

the United States Constitution.

49.      Plaintiff seeks redress for this violation of his constitutional rights pursuant to 42 USC

§1983.

                              FOURTH CLAIM FOR RELIEF
      (State Common Law Claim for Trespass Resulting in Damage to Real Property)
                                   (Against All Defendants)
50.      Plaintiff restates and reaffirms Paragraphs 1-39 herein.
51.      Defendants interfered with Plaintiff’s exclusive possession of 610 Sherman Street when
they and their agents entered onto the property without consent from the owner for the purpose
of demolishing his home.
52.      Defendants trespassed against plaintiff’s property, resulting in the destruction of real
property. Plaintiff seeks redress for damage resulting from this violation of his right to exclusive

use and possession of his property.

10 -- COMPLAINT
          Case 6:20-cv-02191-MC           Document 1     Filed 12/17/20      Page 11 of 12




                                   FIFTH CLAIM FOR RELIEF
      (Discrimination by a Public Entity on the Basis of a Disability, 42 USC § 12132 )
                              (Against Defendant City of Albany)
53.       Plaintiff restates and reaffirms Paragraphs 1-39 herein.
54.       Defendant City of Albany, by and through the Albany Police Department, violated the
Americans with Disabilities Act by using Dustin Furry’s disability and related behavioral
disorders as a basis for refusing David Furry services generally provided to its citizens.
55.       Plaintiff seeks redress for the City’s decision to discriminate against the Furrys on the
basis of their son’s disability.

                                     SIXTH CLAIM FOR RELIEF
     (State Claim for Discrimination by a State Government on the basis of a disability, ORS
                                             659A.142(5))
                                   (Against Defendant City of Albany)
56.       Plaintiff restates and reaffirms Paragraphs 1-39 herein.
57.       Defendant City of Albany, by and through the Albany Police Department, violated ORS
659A.142(5) by using Dustin Furry’s disability and related behavioral disorders as a basis for

refusing David Furry services generally provided to its citizens.
58.       Plaintiff seeks redress for the City’s decision to discriminate against the Furrys on the
basis of their son’s disability.


                                      PRAYER FOR RELIEF


         WHEREFORE, Plaintiffs ask the Court for the following relief:

1.      With regard to all claims for relief, an award of compensatory, non-economic, and punitive
        damages from all defendants in an amount to be proven at trial;


11 -- COMPLAINT
       Case 6:20-cv-02191-MC           Document 1      Filed 12/17/20      Page 12 of 12




2.   With regard to the First, Second, Third and Fourth Claim for Relief, declaratory relief
     stating that any liens asserted or debt assessed by the City of Albany against the Plaintiff in
     conjunction with the demolition of his home, or with the erroneous enforcement of city
     ordinances at 610 Sherman is unlawful and uncollectable.
3.   An award of attorneys’ fees and costs pursuant to 42 USC § 1988(b).
4.   Any other relief which the court finds just and equitable.


                                                     Dated this ___ Day of December, 2020
                                                     LEGAL AID SERVICES OF OREGON


                                                     __________________________________
                                                     Steven M. Crawford



                                                     __________________________________
                                                     J. Andrew Long



                                                     __________________________________
                                                     Edward Johnson




12 -- COMPLAINT
